DETAILED ACTION
This final Office action is responsive to amendments filed February 11th, 2021. Claims 1-9 and 11-20 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by (1) "determining one or more permissible budget allocation functions for the user based on the user-specific identifier, the group permission associated with the user, and the layer to which the user is assigned", and (2) "generating the unified user interface, comprising budget allocation data-from multiple sources each corresponding to a corresponding hierarchical level of access defining a different level of group permission", and (3) "perform[ing] the one or more permissible budget allocation functions for the budget allocation data based on the group permission associated with the user-specific identifier and the layer to which the user is assigned (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 2/11/21 have been fully considered but they are not persuasive. 
On pages 9-16 of the provided remarks, Applicant argues that the amended claims are patent-eligible subject matter. Specifically on page 12 of the provided remarks, Applicant argues that “Independent claims 1, 12, and 16 do not recite any of the judicial exceptions under Step 2A, Prong 1 of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance.” Continuing on pages 12-13, Applicant argues that “independent claims 1, 12, and 16 do not recite an abstract idea” and continues on to argue what an abstract idea is per a vocabulary.com definition. Examiner argues that per the 2019 PEG and MPEP 2106.04 the present application is directed to an abstract idea specifically organizing human activity. Applicant argues on page 13 that the claims “recite physical concrete elements, such as, inter alia, a “resource allocation system comprising: a data server…and an application server”, “[a] processor-implemented method”, and “[a] 
On pages 13-14 of the provided remarks, “Applicant respectfully submits that at least (1) "determining one or more permissible budget allocation functions for the user based on the user-specific identifier, the group permission associated with the user, and 
Continuing on page 14, Applicant refers to Example 37: Relocation of Icons on a Graphical User Interface, of the Subject Matter Eligibility Examples: Abstract Ideas. Applicant argues that similar to Example 37 the present claims “directed to a judicial exception, such as organizing human activity, because "the 'determining step' now requires action by a processor that cannot be practically applied in the mind" and do not merely organize human activity.” Examiner argues that the ‘determining step’ of the present claims does not require an action by the processor as does Example 37. 
On page 15 of the provided remarks, Applicant argues that ‘Even if independent claims 1, 12, and 16 do recite abstract ideas, the claims integrate the abstract ideas into practical applications under Step 2A, Prong two of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance.’ Specifically, Applicant argues that “the amended independent claims are integrated into a practical application of allowing certain GUI operations (e.g., one or more permissible budget allocation functions) on the unified user interface based on a permission associated with the user group, and/or layer.” Examiner respectfully disagrees and argues that the ‘determining steps’ of the present claims which determine the permissions associated with the user group and/or layer do not require the unified user interface. Examiner argues that the ‘generated unified user interface’ simply presents the already determined information to the user. Therefore, the amended independent claims are not integrated into a practical application. 
Continuing on pages 15-16, Applicant argues that ‘Independent claims 1, 12, and 16 recite an inventive concept under Step 2B of the test outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance.’ Specifically on page 16 of the provided remarks, Applicant argues that “the claims provide an inventive concept that is not well-understood, routine, or conventional.” Examiner respectfully disagrees and argues that the “receiving, one or more inputs from the user to perform the one or more permissible budget allocation functions for the budget allocation data based on the group permission associated with the user-specific identifier and the layer to which the user is assigned” steps/functions of the independent claims would not account for significantly more than 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 2/11/21 have been fully considered but they are not persuasive. 
On pages 16-21 of the provided remarks, Applicant argues that the amended claims overcome the previously presented prior art. Specifically on page 17, Applicant argues ‘Morinville and O’Connor do not appear to teach “generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a…hierarchical level of access…[defining] a different level of group permission,” as recited by independent claims 1, 12, and 16.’ Examiner asserts that while O’Connor does discloses in Paragraph 0150 the interface display of the Clients screen containing an organizational units tab which when selected displays a hierarchy of organizational units at a desired level of abstraction that is selectable by the user, this display is not regarding budget allocation data. Examiner then looks to the Budget Example of O’Connor which per Paragraphs 0292-0298 and Figure 34 display a user interface “Budget” screen which provides budget information about a particular IT project. Additionally on page 19 of the provided remarks, Applicant argues that “Morinville and O'Connor, alone or in hypothetical combination, do not appear to teach "generating the unified user interface, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible 

Regarding Claims 1-11
Step 1: Independent claim 1 (system) and dependent claims 2-11, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine).
Step 2A Prong 1: Independent claim 1 is directed toward A resource allocation system for managing allocation of resources via a unified user interface, the resource allocation system comprising: a data server configured to store data and allow access to the data over a client instance; and an application server communicatively coupled to the data server within the client instance, the application server utilizing one or more non-transitory memories storing instructions and one or more hardware processors configured to read the instructions from the one or more non-transitory memories to execute the instructions to cause the resource allocation system to perform operations comprising: determining, based on a user-specific identifier of a user accessing the client instance, a layer of a multi- layer budget allocation hierarchy of authority within an enterprise to which the user is assigned, wherein the user-specific identifier is used to determine a group permission associated with the layer to which the user is assigned; determining one or more permissible budget allocation functions for the user based on the user-specific identifier, the group permission associated with the user, and the layer to which the user is assigned; generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a corresponding hierarchical level of access defining a different level of group permission, wherein the budget  allocation data is specified as being accessible to the user having the group permission
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving, one or more inputs from the user to perform the one or more permissible budget allocation functions for the budget allocation data based on the group permission associated with the user-specific identifier and the layer to which the user is assigned” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A resource allocation system for managing allocation of resources via a unified user interface, the resource allocation system comprising: a data server configured to store data and allow access to the data over a client instance; and an application server communicatively coupled to the data server within the client instance, the application server utilizing one or more non-transitory memories storing instructions and one or more hardware processors configured to read the instructions from the one or more non-transitory memories to execute the instructions to cause the resource allocation system to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-11 further narrow the abstract idea and dependent claim 3 and 11 additionally recite “viewing existing budget allocation requests and existing budget allocations” and “a fifth option for viewing certain budget allocation items” which 
The claimed “A resource allocation system for managing allocation of resources via a unified user interface, the resource allocation system comprising: a data server configured to store data and allow access to the data over a client instance; and an application server communicatively coupled to the data server within the client instance, the application server utilizing one or more non-transitory memories storing instructions and one or more hardware processors configured to read the instructions from the one or more non-transitory memories to execute the instructions to cause the resource allocation system to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract 
In addition, claims 2-11 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 3 and 11 additionally recite “viewing existing budget allocation requests and existing budget allocations” and “a fifth option for viewing certain budget allocation items” which does not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding Claims 12-20
Step 1: Independent claim 12 (method), claim 16 (medium), and dependent claims 13-15, and 17-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. 
Step 2A Prong 1: Independent claims 12 and 16 are directed toward a processor-implemented method for providing access to budget allocation data to users of a software resource within a unified user interface, the processor-implemented method comprising: assigning a user to a layer of a multi-layer resource allocation hierarchy indicative of organization within an enterprise, wherein the multi-layer resource allocation hierarchy defines multiple hierarchical levels of access, wherein the user accesses the unified user interface over a client instance hosted by a data server remotely located from a client network; assigning the user an individual permission associated with a user-specific identifier of the user and a group permission associated with the layer of the multi-layer resource allocation hierarchy to which the user is assigned; generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a hierarchical level of access of multiple hierarchical levels of access, wherein each hierarchical level of access corresponds to a different level of group permission, wherein the budget allocation data is specified as being accessible to the user having the individual permission and the group permission; and     d   Page 6 receiving, via the unified user interface, one or more inputs from the user to perform one or more permissible budget allocation functions for the budget  allocation data based on the individual permission, the layer of the user, and the group permission associated with the user-specific identifier (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving, one or more inputs from the user to perform one or more permissible budget allocation functions for the budget  allocation data based on the individual permission, the layer of the user, and the group permission associated with the user-specific identifier” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A processor-implemented method for providing access to budget 
In addition, dependent claims 13-15 and 17-20 further narrow the abstract idea and dependent claims 14, 18, and 20 additionally recite “viewing existing budget allocation requests and existing budget allocations” and “a fifth option for viewing certain budget allocation items” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity (See PEG 2019 and MPEP 2106.05). 
The claimed “A processor-implemented method for providing access to budget allocation data to users of a software resource within a unified user interface, the processor-implemented method; the unified user interface over a client instance hosted by a data server remotely located from a client network” and “A non-transitory computer readable medium comprising computer readable code, that when executed by one or more processors, causes the one or more processors to perform operations comprising” are recited so generically (no details whatsoever are provided other than that they are 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further method claims 12-15 and medium claims 16-20 recite “A processor-implemented method for providing access to budget allocation data to users of a software resource within a unified user interface, the processor-implemented method; the unified user interface over a client instance hosted by a data server remotely located from a client network” and “A non-transitory computer readable medium comprising computer readable code, that when executed by one or more processors, causes the one or more processors to perform operations comprising”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0029 and 0045 and Figures 1-3. The Applicant’s claimed additional elements 
In addition, claims 13-15 and 17-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 14, 18, and 20 additionally recite “viewing existing budget allocation requests and existing budget allocations” and “a fifth option for viewing certain budget allocation items” which does not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinville (U.S 2009/0182569 A1) in view of O'Connor (U.S 2005/0137920 A1).
Claim 1
Regarding Claim 1, Morinville discloses the following:
A resource allocation system for managing allocation of resources via a unified user interface, the resource allocation system comprising [see at least Paragraph 0020 for reference to the invention comprising systems and method for automating and increasing efficiency of business processes using a role structure which is preferably hierarchal; Paragraph 0098 for reference to the preferred embodiment using a graphic interface to build Business Processes by constructing and linking Request Processes; Paragraph 0099 for reference to the system’s Business Processor enabling companies to rapidly build, integrate, and deploy custom 
a data server configured to store data and allow access to the data over a client instance [see at least Paragraph 0097 for reference to the Purchasing Administration enabling information to be pulled from the vendor’s catalog server on current product information and price; Paragraph 0097 for reference to the routing server being developed for orders so that consistency can be maintained across multiple customers and multiple vendors] 
an application server communicatively coupled to the data server within the client instance, the application server utilizing one or more non-transitory memories storing instructions and one or more hardware processors configured to read the instructions from the one or more non-transitory memories to execute the instructions to cause the resource allocation system to perform operations comprising [see at least Claim 8 for reference to the software program product comprising one or more program instructions contained in a computer-readable medium and executable by a computer system to perform the method; Paragraph 0039 for reference to the business processor engine configured to control requests submitted by users to access business processes; Figure 3 and related text regarding item 21 ‘Business processor’]
determining, based on a user-specific identifier of a user accessing the client instance, a layer of a multi- layer allocation hierarchy of authority within an enterprise to which the user is assigned [see at least Paragraph 0036 for reference to various rights (e.g., access rights or authorization rights) are associated with the 
wherein the user-specific identifier is used to determine a group permission associated with the layer to which the user is assigned [see at least Paragraph 0036 for reference to various rights (e.g., access rights or authorization rights) are associated with the different roles or levels to enable positions which are associated with the roles to have particular access to certain business processes (e.g., purchasing or hiring); Paragraph 0038 for reference to the application of the preferred embodiment being built on three hierarchal structures including an organizational structure which comprises the hierarchal organization of the positions within the company in which the positions are uniquely identified as a mechanism for tracking people (employees) and assets which are assigned to the respective positions; Paragraph 0039 for reference to the business processor determining whether the requesting user is authorized to access the requested process based on information such as organizational data (e.g., the department, 
determining one or more permissible allocation functions for the user based on the user-specific identifier, the group permission associated with the user, and the layer to which the user is assigned [see at least Paragraph 0036 for reference to various rights (e.g., access rights or authorization rights) are associated with the different roles or levels to enable positions which are associated with the roles to have particular access to certain business processes (e.g., purchasing or hiring); Paragraph 0038 for reference to the content structure comprises a hierarchical organization of subsets of the company's data (e.g., business process content) and access to each of the subsets of data can be controlled independently, so that certain types of data are accessible only to certain roles within the company; Paragraph 0039 for reference to the business processor determining whether the requesting user is authorized to access the requested process based on information such as organizational data (e.g., the department, workgroup or project of the user), functional data (e.g., security, routing or approval information) or other data which is available to the system; Paragraph 0041 for reference to each position having an associated role which is used to control access to business processes and information]
generating the unified user interface, comprising allocation data from multiple sources each corresponding to a corresponding hierarchical level of access defining a different level of group permission, wherein the allocation data is specified as being accessible to the user having the group permission [see at least 
receiving, via the unified user interface, one or more inputs from the user to perform the one or more permissible allocation functions for the allocation data based on the group permission associated with the user-specific identifier and the layer to which the user is assigned [see at least Paragraph 0081 for reference to the request process purpose being to capture information from various sources and allow the requester to change information without affecting the source application, then attain approval from the change and allow the requestor to execute the change; Paragraph 0082 for reference to access to the request process determining whether the user is authorized to make the request and if so the request option is displayed to the user; Paragraph 0083 for reference to the request submitted by the user being built by pulling information from data sources available to the system and the user then making changes to the information contained in the request; Paragraph 0084 for reference to the user updating or adding information to the request before it is submitted for approval and depending on the approval needed the user can input justification notes] 
While Morinville discloses the limitations above, it does not disclose budget allocation data or generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a corresponding hierarchical level of access 
However, O’Connor discloses the following:
generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a corresponding hierarchical level of access defining a different level of group permission, wherein the budget allocation data is specified as being accessible to the user having the group permission [see at least Paragraph 0150 for reference to the interface display of the Clients screen containing an organizational units tab which when selected displays a hierarchy of organizational units at a desired level of abstraction that is selectable by the user; Figure 17 and related text regarding item 1300 ‘Organizational Units Display’; Paragraph 0213 for reference to the system producing reports including an Organizational Unit report that hierarchically lists each organizational unit of the organization served by the system; Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the resource allocation display of O’Connor. Doing so would permit the user to display useful information about the filtered 
Claim 2
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 2, Morinville discloses the following:
the operations comprise modifying the allocation data in response to the user performing a permissible allocation function of the one or more permissible allocation functions [see at least Paragraph 0081 for reference to the request process capturing information from various sources and allowing the requester to change information without affecting the source application; Paragraph 0086 for reference to in response to the user request in the form of requesting resource allocation, the system performing creation of new records in the system, modification of existing records, or other actions; Figure 10 and related text regarding the completion of the request]
While Morinville discloses the limitations above, it does not disclose the modification of budget allocation data in response to the user performing a permissible budget allocation function of the one or more permissible budget allocation functions. 
However, O’Connor discloses the following:
the operations comprise modifying the budget allocation data in response to the user performing a permissible budget allocation function of the one or more permissible budget allocation functions [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).  
Claim 3
While the combination of Morinville and O’Connor discloses the limitations above, Morinville does not disclose the one or more permissible budget allocation functions comprise requesting budget allocations, approving requested budget allocations, creating new budget allocations, or viewing existing budget allocation requests and existing budget allocations, or any combination thereof.
Regarding Claim 3, O’Connor discloses the following: 
the one or more permissible budget allocation functions comprise requesting budget allocations, approving requested budget allocations, creating new budget allocations, or viewing existing budget allocation requests and existing budget allocations, or any combination thereof [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368). 
Claim 4
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 4, Morinville discloses the following:
the layer of the multi-layer allocation hierarchy of authority defines a level of authority of the user relative to other users in the enterprise [see at least Paragraph 0036; Paragraph 0038 for reference to the application of the preferred embodiment being built on three hierarchal structures including an organizational structure which comprises the hierarchal organization of the positions within the company in which the positions are uniquely identified as a mechanism for tracking people (employees) and assets which are assigned to the respective positions; Paragraph 0041 for reference to each position having an associated role which is used to control access to business processes and information; Paragraph 0041 for reference to each position being identified from all other position by its place in the organizational structure; Paragraph 0042 for reference the in the preferred embodiment “Org 0” represents the highest-level position in the organizational 
While Morinville discloses the limitation above, it does not disclose the layer of the multi-layer budget allocation hierarchy of authority defines a level of authority of the user relative to other users in the enterprise. 
However, O’Connor discloses the following:
the layer of the multi-layer budget allocation hierarchy of authority defines a level of authority of the user relative to other users in the enterprise [see at least Paragraph 0150 for reference to the interface display of the Clients screen containing an organizational units tab which when selected displays a hierarchy of organizational units at a desired level of abstraction that is selectable by the user; Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).

While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 5, Morinville discloses the following:
the layer specifies whether the user is a member of a certain project, whether the user is a portfolio manager responsible for a plurality of projects, or whether the user is an executive within the enterprise, or any combination thereof [see at least Paragraph 0041 for reference to each position containing its own functional job description, functional title and mailing address; Figure 4 and related text regarding the hierarchal organizational structure which comprises a series of positions reporting to other positions]  
Claim 6
While the combination of Morinville and O’Connor disclose the limitations above, Morinville does not disclose the budget allocation data comprises information indicative of budget allocations within the enterprise, the information comprising a hierarchy of budget allocation items showing a flow of resources between budget allocation items in the hierarchy of budget allocation items, a project comprising one or more related budget allocation items, a single budget allocation item, or any combination thereof.
Regarding Claim 6, O’Connor discloses the following:
the budget allocation data comprises information indicative of budget allocations within the enterprise, the information comprising a hierarchy of budget allocation items showing a flow of resources between budget allocation items in the hierarchy of budget allocation items, a project comprising one or more related budget allocation items, a single budget allocation item, or any combination thereof [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).
Claim 7
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 7, Morinville discloses the following:
determining the layer to which the user is assigned comprises determining a role of the user relative to roles of other users in the enterprise, wherein the one or more permissible budget allocation functions of the user are based on the role of the user relative to the roles of the other users in the enterprise [see at least Paragraph 0036 for reference to the hierarchical role structure defines a plurality of roles within several hierarchical levels. Various rights (e.g., access rights or authorization rights) are associated with the different roles or levels to enable positions which are associated with the roles to have particular access to certain business processes Paragraph 0039 for reference to the business processor engine determining whether the requesting user is authorized to access the requested process based on organizational data (e.g., the department, workgroup 
While Morinville discloses the above limitations, it does not disclose permissible budget allocation functions of the user being based on the role of the user relative to other users in the enterprise. 
However, O’Connor discloses the following:
the one or more permissible budget allocation functions of the user are based on the role of the user relative to other users in the enterprise [see at least Paragraph 0150 for reference to the interface display of the Clients screen containing an organizational units tab which when selected displays a hierarchy of organizational units at a desired level of abstraction that is selectable by the user; Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the resource allocation display of O’Connor. Doing so would permit the user to display useful information about the filtered 
Claim 8
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 8, Morinville discloses the following:
presenting the allocation data comprises omitting a portion of the allocation data for which the identity of the user or the layer lack permission to access the allocation data [see at least Paragraph 0082 for reference to if the process is not available to the user, it is not even displayed to the user]
While Morinville discloses the limitation above, it does not disclose the presentation of budget allocation data.
However, O’Connor discloses the following:
presenting the budget allocation data [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).

While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 9, Morinville discloses the following:
the omitted portion of the allocation data comprises functionality associated with granting and approving of allocation requests [see at least Paragraph 0082 for reference to access to the request process being triggered automatically by a user and if the users’ role is authorized to initiate the request then the user can see the request option but if that process is not available to the user then it is not displayed]
While Morinville discloses the limitation above, it does not disclose the portion of the budget allocation data comprises functionality associated with budget allocation requests.
However, O’Connor discloses the following:
the portion of the budget allocation data comprises functionality associated with budget allocation requests [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).

While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 10, Morinville discloses the following:
the operations comprise synchronizing various aspects of the management of the allocation of resources [see at least Paragraph 0021 for reference to the present invention comprising a business process management system which is configured to utilize both an organizational structure and a role structure to identify positions within a company and these data structures used in combination may enable efficiency of business processes to be improved] 
Claim 11
While the combination of Morinville and O’Connor discloses the limitations above, Morinville does not disclose the various aspects of the management of the allocation of resources comprise: a first selectable option for requesting budget; a second selectable option for creating a new budget allocation item; a third selectable option for copying an existing allocation item to create the new budget allocation item; a fourth option for approving requests for the budget; or a fifth option for viewing certain budget allocation items; or any combination thereof.
Regarding Claim 11, O’Connor discloses the following:
the various aspects of the management of the allocation of resources comprise: a first selectable option for requesting budget; a second selectable option for creating a new budget allocation item; a third selectable option for copying an existing allocation item to create the new budget allocation item; a fourth option for approving requests for the budget; or a fifth option for viewing certain budget allocation items; or any combination thereof  [see at least Figure 34 and related 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368). 
Claim 12
Regarding Claim 12, Morinville discloses the following: 
A processor-implemented method for providing access to budget allocation data  to users of a software resource within a unified user interface, the processor-implemented method comprising
assigning a user to a layer of a multi-layer resource allocation hierarchy indicative of organization within an enterprise, wherein the multi-layer resource allocation hierarchy defines multiple hierarchical levels of access, wherein the user accesses the unified user interface over a client instance hosted by a data server remotely located from a client network [see at least Paragraph 0038 for reference to the application of the preferred embodiment being built on three hierarchal structures including an organizational structure which comprises the hierarchal organization of the positions within the company in which the positions are uniquely identified as a mechanism for tracking people (employees) and assets which are assigned to the respective positions; Paragraph 0041 for reference to the roles associated with each position within the organization hierarchy being used as the basis for identifying employees, contingent workers, vendors, and partners for collaboration during business processes; Paragraph 0047 for reference to the role structure is used to identify positions in the organizational structure for collaborating on business processes (e.g., requesters and approvers); Paragraph 0064 for reference to signature looping being the process of identifying people within the business process and the present invention after a business process is initiated searching an organization to find the identified roles and those roles being associated with different positions; Paragraph 0065 for reference to the purpose of automated signature looping being to identify the right participants in a business process; Paragraph 0097 for reference to the Purchasing Administration enabling information to be pulled from the vendor’s catalog server on current product information and price; Paragraph 0097 for reference to the routing server being 
assigning the user an individual permission associated with a user-specific identifier of the user and a group permission associated with the layer of the multi-layer resource allocation hierarchy to which the user is assigned [see at least Paragraph 0039 for reference to the business processor engine determining whether the requesting user is authorized to access the requested process based on organizational data (e.g., the department, workgroup or project of the user), functional data (e.g., security, routing or approval information) or other data which is available to the system; Paragraph 0047 for reference to the role structure is used to provide the position and thereby the user with access to information and business processes; Paragraph 0051 for reference to each level of functional roles being linked to page, purchasing, or business content to allow a company to administer access across all employees, vendors, consultants, and partners at the workforce level, to specific groups by function, to specialties within a function, and to skills within a specialty]
wherein the allocation data is specified as being accessible to the user having the individual permission and the group permission [see at least Paragraph 0038 for reference to the content structure comprises a hierarchical organization of subsets of the company's data (e.g., business process content) and access to each of the subsets of data can be controlled independently, so that certain types of data are accessible only to certain roles within the company; Paragraph 0039 for reference to the business processor determining whether the requesting user is authorized 
generating the unified user interface, comprising allocation data from multiple sources each corresponding to a hierarchical level of access of multiple hierarchical levels of access, wherein each hierarchical level of access corresponds to a different level of group permission [see at least Paragraph 0098 for reference to a graphic user interface being used to build Business Processes by constructing and linking Request Processes; Paragraph 0099 for reference to the system’s Business Processor enabling companies to rapidly build, integrate and deploy custom business processes for any purpose through an intuitive graphical user interface]
receiving, via the unified user interface, one or more inputs from the user to perform one or more permissible allocation functions for the allocation data based on the individual permission, the layer of the user, and the group permission associated with the user-specific identifier [see at least Paragraph 0081 for reference to the request process purpose being to capture information from various sources and allow the requester to change information without affecting the source application, then attain approval from the change and allow the requestor to execute the change; Paragraph 0082 for reference to access to the request process determining whether the user is authorized to make the request and if so the request option is displayed to the user; Paragraph 0083 for reference to the 
While Morinville discloses the limitations above, it does not disclose budget allocation data or generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a corresponding hierarchical level of access defining a different level of group permission, wherein the budget allocation data is specified as being accessible to the user having the group permission. 
However, O’Connor discloses the following:
generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a corresponding hierarchical level of access defining a different level of group permission, wherein the budget allocation data is specified as being accessible to the user having the group permission [see at least Paragraph 0150 for reference to the interface display of the Clients screen containing an organizational units tab which when selected displays a hierarchy of organizational units at a desired level of abstraction that is selectable by the user; Figure 17 and related text regarding item 1300 ‘Organizational Units Display’; Paragraph 0213 for reference to the system producing reports including an Organizational Unit report that hierarchically lists each organizational unit of the organization served by the system; Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the resource allocation display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).
Claim 13
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 13, Morinville discloses the following:
the operations comprise modifying the allocation data in response to the user performing a permissible allocation function of the one or more permissible allocation functions [see at least Paragraph 0081 for reference to the request process capturing information from various sources and allowing the requester to change information without affecting the source application; Paragraph 0086 for reference to in response to the user request in the form of requesting resource allocation, the system performing creation of new records in the system, modification of existing records, or other actions; Figure 10 and related text regarding the completion of the request]
budget allocation data in response to the user performing a permissible budget allocation function of the one or more permissible budget allocation functions. 
However, O’Connor discloses the following:
the operations comprise modifying the budget allocation data in response to the user performing a permissible budget allocation function of the one or more permissible budget allocation functions [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).
Claim 14
While the combination of Morinville and O’Connor discloses the limitations above, Morinville does not disclose the one or more permissible budget allocation functions comprise requesting budget allocations, approving requested budget allocations, creating new budget allocations, or viewing existing budget allocation requests and existing budget allocations, or any combination thereof.

the one or more permissible budget allocation functions comprise requesting budget allocations, approving requested budget allocations, creating new budget allocations, or viewing existing budget allocation requests and existing budget allocations, or any combination thereof [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).  
Claim 15
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 15, Morinville discloses the following:
assigning the user the individual permission and the group permission is based on a role of the user relative to a role of other users in the enterprise, wherein the one or more permissible allocation functions of the user are based on the role of the user relative to other users in the enterprise [see at least Paragraph 0039 for reference to the business processor engine determining whether the requesting 
While Morinville discloses the above limitations, it does not disclose permissible budget allocation functions of the user being based on the role of the user relative to other users in the enterprise. 
However, O’Connor discloses the following:
the one or more permissible budget allocation functions of the user are based on the role of the user relative to other users in the enterprise [see at least Paragraph 0150 for reference to the interface display of the Clients screen containing an organizational units tab which when selected displays a hierarchy of organizational units at a desired level of abstraction that is selectable by the user; Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]

Claim 16
Regarding Claim 16, Morinville discloses the following:
A non-transitory computer readable medium comprising computer readable code, that when executed by one or more processors, causes the one or more processors to perform operations comprising [see at least Claim 8 for reference to the software program product comprising one or more program instructions contained in a computer-readable medium and executable by a computer system to perform the method; Paragraph 0039 for reference to the business processor engine configured to control requests submitted by users to access business processes; Figure 3 and related text regarding item 21 ‘Business processor’]
assigning a user to a layer of a multi-layer resource allocation hierarchy indicative of organization within an enterprise, wherein the multi-layer resource allocation hierarchy defines multiple hierarchical levels of access, wherein the user accesses the unified user interface over a client instance hosted by a data server remotely located from a client network [see at least Paragraph 0038 for reference to the application of the preferred embodiment being built on three hierarchal structures including an organizational structure which comprises the hierarchal organization of the positions within the company in which the positions are uniquely identified 
assigning the user an individual permission associated with a user-specific identifier of the user and a group permission associated with the layer of the multi-layer resource allocation hierarchy to which the user is assigned [see at least Paragraph 0039 for reference to the business processor engine determining whether the requesting user is authorized to access the requested process based on organizational data (e.g., the department, workgroup or project of the user), 
wherein the allocation data is specified as being accessible to the user having the individual permission and the group permission [see at least Paragraph 0038 for reference to the content structure comprises a hierarchical organization of subsets of the company's data (e.g., business process content) and access to each of the subsets of data can be controlled independently, so that certain types of data are accessible only to certain roles within the company; Paragraph 0039 for reference to the business processor determining whether the requesting user is authorized to access the requested process based on information such as organizational data (e.g., the department, workgroup or project of the user), functional data (e.g., security, routing or approval information) or other data which is available to the system]
generating the unified user interface, comprising allocation data from multiple sources each corresponding to a hierarchical level of access of multiple hierarchical levels of access, wherein each hierarchical level of access corresponds to a different level of group permission [see at least Paragraph 0098 
receiving, via the unified user interface, one or more inputs from the user to perform one or more permissible allocation functions for the allocation data based on the individual permission, the layer of the user, and the group permission associated with the user-specific identifier [see at least Paragraph 0081 for reference to the request process purpose being to capture information from various sources and allow the requester to change information without affecting the source application, then attain approval from the change and allow the requestor to execute the change; Paragraph 0082 for reference to access to the request process determining whether the user is authorized to make the request and if so the request option is displayed to the user; Paragraph 0083 for reference to the request submitted by the user being built by pulling information from data sources available to the system and the user then making changes to the information contained in the request; Paragraph 0084 for reference to the user updating or adding information to the request before it is submitted for approval and depending on the approval needed the user can input justification notes]
While Morinville discloses the limitations above, it does not disclose budget allocation data or generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a corresponding hierarchical level of access 
However, O’Connor discloses the following:
generating the unified user interface, comprising budget allocation data from multiple sources each corresponding to a corresponding hierarchical level of access defining a different level of group permission, wherein the budget allocation data is specified as being accessible to the user having the group permission [see at least Paragraph 0150 for reference to the interface display of the Clients screen containing an organizational units tab which when selected displays a hierarchy of organizational units at a desired level of abstraction that is selectable by the user; Figure 17 and related text regarding item 1300 ‘Organizational Units Display’; Paragraph 0213 for reference to the system producing reports including an Organizational Unit report that hierarchically lists each organizational unit of the organization served by the system; Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the resource allocation display of O’Connor. Doing so would permit the user to display useful information about the filtered 
Claim 17
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 17, Morinville discloses the following:
the operations comprise modifying the allocation data in response to the user performing a permissible allocation function of the one or more permissible allocation functions [see at least Paragraph 0081 for reference to the request process capturing information from various sources and allowing the requester to change information without affecting the source application; Paragraph 0086 for reference to in response to the user request in the form of requesting resource allocation, the system performing creation of new records in the system, modification of existing records, or other actions; Figure 10 and related text regarding the completion of the request]
While Morinville discloses the limitations above, it does not disclose the modification of budget allocation data in response to the user performing a permissible budget allocation function of the one or more permissible budget allocation functions. 
However, O’Connor discloses the following:
the operations comprise modifying the budget allocation data in response to the user performing a permissible budget allocation function of the one or more permissible budget allocation functions [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).
Claim 18
While the combination of Morinville and O’Connor discloses the limitations above, Morinville does not disclose the one or more permissible budget allocation functions comprise requesting budget allocations, approving requested budget allocations, creating new budget allocations, or viewing existing budget allocation requests and existing budget allocations, or any combination thereof.
Regarding Claim 18, O’Connor discloses the following: 
the one or more permissible budget allocation functions comprise requesting budget allocations, approving requested budget allocations, creating new budget allocations, or viewing existing budget allocation requests and existing budget allocations, or any combination thereof [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).
Claim 19
While the combination of Morinville and O’Connor disclose the limitations above, regarding Claim 19, Morinville discloses the following:
The non-transitory computer readable medium of claim 16, wherein the operations comprise synchronizing various aspects of management of the allocation of resources [see at least Paragraph 0021 for reference to the present invention comprising a business process management system which is configured to utilize both an organizational structure and a role structure to identify positions within a company and these data structures used in combination may enable efficiency of business processes to be improved]
Claim 20
While the combination of Morinville and O’Connor discloses the limitations above, Morinville does not disclose the various aspects of the management of the allocation of resources comprise: a first selectable option for requesting budget; a second selectable option for creating a new budget allocation item; a third selectable option for copying an existing allocation item to create the new budget allocation item; a fourth option for 
Regarding Claim 20, O’Connor discloses the following:
the various aspects of the management of the allocation of resources comprise: a first selectable option for requesting budget; a second selectable option for creating a new budget allocation item; a third selectable option for copying an existing allocation item to create the new budget allocation item; a fourth option for approving requests for the budget; or a fifth option for viewing certain budget allocation items; or any combination thereof [see at least Figure 34 and related text regarding the “Budget” screen; Paragraphs 0292-0298 for reference to the Budget screen providing budget information about a particular IT project including budget line-item names, budget category names, budget type for the budget line item, assignment of financial responsibility, budget capital expenditures, and budget expense expenditures] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Morinville to include the budget allocation item display of O’Connor. Doing so would permit the user to display useful information about the filtered subset of projects to assist the user in evaluating projects individually or in relation to other projects, as stated by O’Connor (Paragraph 0368).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

INVENTORS
TITLE
US 20060129439 A1
Arlt et al.
System and method for improved project portfolio management
US 10268980 B1
Gindin et al.
Report generation based on user responsibility


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D HENRY/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

/K.E.G./Examiner, Art Unit 3683